Citation Nr: 1117337	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  08-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2005, July 2006, and February 2007 and administrative correspondence dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In March 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  When the Veteran files a claim based on symptoms due to a psychiatric disorder, VA must construe the claim to include any and all diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim for entitlement to service connection for a "mental condition" in March 2005 and later filed claims for service connection for PTSD.  The medical evidence of record indicates that the Veteran is diagnosed with depression or a depressive disorder not otherwise specified and an adjustment disorder with mixed features.  Therefore, the Board has recharacterized the issue on appeal as indicated above, reflecting that the Veteran seeks service connection for a psychiatric disorder acquired in service or as a result of service.

In April 2009, the Veteran was notified of a rating decision which denied a claim for service connection for tinnitus.  In December 2009, the RO notified the Veteran that he had until April 17, 2010 to submit additional evidence with respect to this claim.  In March 2010, in connection with a claim for service connection for hearing loss, the Veteran was afforded VA audiology examination.  During this examination, the Veteran reported tinnitus.  The examiner recorded the Veteran's complaint of tinnitus, discussed the Veteran's tinnitus, and provided an opinion regarding the etiology of tinnitus.  The report of VA audiology examination is relevant to the claim for service connection for tinnitus.  Because VA clinical records and examination reports are considered as constructively in the possession of VA adjudicators, this evidence was "submitted" by the Veteran before the period allowed for submission of additional evidence relevant to the claim for service connection for tinnitus closed.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The claim remains pending.  This pending claim is REFERRED to the agency of original jurisdiction (AOJ) for completion of adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant, if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

Concerning the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Veteran essentially contends that he has a hearing loss disability due to service.  The Board's review of the Veteran's service treatment records and his entire claims file discloses no audiogram, whether in service or post-service, whose results meet the requirements necessary to show a hearing loss under VA laws and regulations.  

The determination of whether a Veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent a VA examination in March 2010.  Audiogram results again showed that he did not have a hearing disability according to VA laws and regulations.  See 38 C.F.R. § 3.385.  During his March 2011 Board hearing, the Veteran testified that the sound of rocket and mortar attacks on Camp Victory in Iraq were louder than anything he had ever encountered during civilian life and that he could feel the percussion effects from some of these explosions in his chest.  He also testified that he and his wife thought that his hearing had worsened since his last VA audiological examination.  (See transcript at pp. 8-9).

The Veteran's most recent VA audiology examination, in March 2010, is not unduly remote in time.  However, the Veteran has essentially asserted that his hearing loss had worsened since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  See also Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (noting that "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").

Therefore, as the Veteran has credibly asserted that his claimed hearing loss disorder has worsened since his last VA examination, the RO/AMC shall schedule the Veteran for a new VA audiological examination to determine if he has a hearing loss disability that meets the requirements of VA laws and regulations and, if so, whether that hearing loss is due to his period of military service.  

As noted above, the Veteran's claim for service connection for PTSD "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed. . . ."  Clemons, 23 Vet. App. at 5.  VA outpatient treatment records dated from August 2005 to April 2010 show treatment for depression.  A diagnosis of depression was assigned by a VA psychologist in September 2005 (about 15 months after the Veteran's service separation) when the Veteran endorsed symptoms consistent with depression, but failed to identify any single traumatic event related to combat.  In February 2008, a VA staff psychiatrist assigned diagnoses of depression not otherwise specified and personality disorder not otherwise specified, among other disorders.  The February 2008 record also noted the Veteran's longstanding history of anxiety and depressive symptoms.  Therefore, it is appropriate for the Board to further develop this recharacterized issue as will be further explained below.  

Service personnel records show that the Veteran served in Korea from April 2001 to April 2002 and in the Southwest Asia theater of operations (Kuwait and Iraq) from February 2003 to February 2004 as a supply specialist.  They do not show medals or badges indicating combat experience.  However, during his Board hearing the Veteran testified that he received a Combat Action Badge (CAB) after discharge.  He also testified that, while serving in Iraq, he was in fear for his life when his camp was mortared, while driving through "Ambush Alley," and occasionally when on convoy duty in Iraq or between Iraq and Kuwait.  He also said that he had these psychological symptoms since service.  (See transcript at pp. 9-10, 14-17).  The RO was unable to verify any of the Veterans' claimed in-service stressors, but the record reflects confirmation that there were rocket and mortar attacks on Camp Victory during the period in 2003 when the Veteran was stationed at that camp.  The personnel records confirm that the Veteran received imminent danger pay.

The Board's review of the claims file fails to disclose any reference to a CAB other than the Veteran's testimony during his Board hearing.  Therefore, on remand the RO/AMC shall attempt to verify whether the Veteran ever received such a decoration, including requesting the service department to report on whether the Veteran was ever awarded the Combat Action Badge.

Service treatment records show that no psychiatric abnormalities were noted during examinations in December 1999, August 2000, and May 2004.  However, in a June 2002 service treatment record it was noted that the Veteran reported symptoms of both depression and anxiety.  While in his January 2003 pre-deployment health assessment the Veteran indicated that he had not sought counseling or care for his mental health within the past year, his January 2004 post-deployment health assessment noted a referral was indicated to mental health services.  This post-deployment assessment also revealed that the Veteran, while deployed in Iraq, had felt in great danger of being killed on occasion.  

In a May 2004 report of medical history the Veteran indicated that he had had nervous trouble, habitual stammering or stuttering, frequent trouble sleeping, and depression or excessive worry.  He wrote that he felt very nervous about his job and after his return from Iraq.  He stated that he stammered when he got nervous and often slept very lightly.  He admitted to getting depressed and said that he worried a lot.

The Veteran underwent a VA mental examination in November 2009.  The Veteran reported that he placed a gun in his mouth in 2003 while serving in Kuwait and the Veteran told the examiner that he had suicidal thoughts from time to time.  He also said that when stationed in Southwest Asia from March 2003 to January 2004 he had combat experiences and experienced intense fear and feelings of hopelessness.  Diagnosis was depressive disorder not otherwise specified.  The VA examiner noted that the Veteran reported that his PTSD symptoms come and go and were not constant.  The examiner found the pattern of these symptoms were not persistently reexperienced or avoided and the Veteran did not persistently have increased arousal symptoms of PTSD, so that the Veteran did not meet criteria for a diagnosis of PTSD, but that the Veteran continued to report severe symptoms of depression and continued to meet the current diagnosis of depression.  The VA examiner, however, failed to opine on whether the Veteran's depressive disorder was related to service.

Agency regulations regarding PTSD claims were amended in July 2010.  This amendment eliminates the requirement for corroborating that a claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran was then provided another VA mental examination in September 2010.  The VA examiner assigned a diagnosis of adjustment disorder with mixed features and alcohol abuse in complete remission.  She did not discuss the previously diagnosed depression and it does not appear that she reviewed the entire claims file.  As to PTSD, the examiner stated, in the conclusion portion of the report, that the Veteran did not have PTSD.  However, in the body of the report, she stated that he had been exposed to a traumatic event that involved a threat to his physical integrity or the physical integrity of others, he persistently reexperienced this traumatic event, and he demonstrated persistent avoidance of stimuli associated with the trauma, such as estrangement and self-isolation.  The VA examiner also reported that the Veteran needed follow-up treatment, that he required therapy and medication management and that while the Veteran did not pose any threat of danger or injury to himself or others, his prognosis for his psychiatric condition was guarded.

Once VA undertakes the effort to provide an examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate when it contains clear conclusions with supporting data and a reasoned medical explanation or analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  In contrast, an examination is inadequate and must be returned when it does not contain sufficient detail to decide a claim on appeal.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2 (2010).

The Board finds that both the November 2009 and the September 2010 VA mental examinations are inadequate.  The November 2009 VA examiner diagnosed a depressive disorder but failed to opine on whether this psychiatric disorder was related to his military service.  The report of the September 2010 examination suggests that the VA examiner did not review the entire claims file, since there was little discussion of the long-standing diagnosis of depression or an explanation of why a diagnosis of an adjustment disorder with mixed features was assigned instead of depression.  The VA examiner also failed to explain why the prognosis for an adjustment disorder should be guarded.  The apparent use of a template to generate the report also apparently led to certain inconsistencies.  For example, the examiner concluded that the Veteran did not have PTSD after indicating in several sentences preceding this conclusion that he met various criteria which support a PTSD diagnosis.  

It is well-settled that in its decisions, the Board may not rely upon its own unsubstantiated medical opinion.  Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, without further clarification, the Board is without medical expertise to ascertain the exact nature of the Veteran's current psychiatric disorder and whether such is related to his service.

In view of the conflicting opinions in this case from the two VA mental examiners, and to resolve conflicts in the medical evidence, on remand the Veteran shall be scheduled for another VA examination to determine whether the Veteran has a currently diagnosed psychiatric disorder and, if so, whether it is related to his period of active duty (from October 2000 to June 2004).  The selected examiner (preferably neither the November 2009 or March 2010 examiner) should also comment on the different conclusions of the 2009 and 2010 examiners and explain why he or she disagrees with one or the other.

Accordingly, the case is REMANDED for the following action:
1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any hearing loss and psychiatric disorders and whose records are not found within the claims file.  After the Veteran has signed the appropriate releases, the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  The RO/AMC shall attempt to verify whether the Veteran was awarded the Combat Action Badge (CAB) as he testified during his Board hearing, including requesting the service department to furnish evidence that the Veteran received this award after his discharge from active duty.

3.  After the development requested above has been completed, the RO/AMC shall arrange for the Veteran to be scheduled for appropriate VA examinations so as to ascertain the nature and etiology of his asserted hearing loss disability that may be present, and any diagnosed psychiatric disorder, whether depression, PTSD or some other psychiatric disorder.  The claims file and a copy of this Remand must be made available to each reviewing examiner, and each examiner should indicate in his or her report that the claims file was reviewed.  Any and all indicated evaluations, studies and tests deemed necessary by an examiner should be accomplished.

a.  The audiological examiner must record a detailed history of inservice and post-service noise exposure.  After a review of the examination findings and the entire evidence of record, the examiner must render opinions (a) as to whether the Veteran has any current hearing loss within the meaning of 38 C.F.R. § 3.385 and, if so, (b) whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss disability is etiologically related to service, to include as due to noise exposure.  

b.  The mental disorders examiner, following a review of the claims file, including records referenced in the discussion above, and examination of the Veteran, is requested to state what diagnosis or diagnoses may be assigned for the Veteran's current psychiatric disorders.  
   If a diagnosis of PTSD is assigned, the examiner should address: (a) whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed in-service stressors are adequate to support a diagnosis of PTSD, and (b) whether his current symptoms are related to the claimed stressors.  If the examiner does not assign a diagnosis of PTSD, the examiner should explain why the Veteran does not meet the criteria for that diagnosis.  
   For each assigned diagnosis of a psychiatric disorder, the examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred that disorder during his active service or as a result of his active service or any incident thereof.  

Each reviewer should identify the information on which his or her opinion is based.  Each reviewer's opinion should adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  

4.  Thereafter, when the development requested has been completed, the RO/AMC shall review the issues on appeal on the basis of the additional evidence and readjudicate these claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



